DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the Request for Continued Examination filed 6/15/2022. Claims 1-10 are currently pending. Claims 1-8 have been amended. Claims 11-19 have been previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,848,875 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite corresponding structural features.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 4-8, the limitation “layer applicator” comprising a meltable region (claims 4 and 7), an adhesive (claims 5 and 8), and a clip (claim 6) comprises new matter not previously disclosed by applicant in the specification as originally filed. Referring to the PG-PUB for convenience, Applicant discusses a layer applicator in paragraphs 0516-0518 and 0690-0692. However, none of these paragraphs discloses that the layer applicator includes a meltable region, an adhesive, or a clip as claimed. Therefore, it cannot be concluded that the inventors had possession of the claimed invention at the time the application was originally filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huitema (US 2009/0206143 A1).
Regarding claim 1, Huitema discloses a staple cartridge system comprising a staple cartridge (1122 – Fig. 52) for use with an end effector of a surgical stapler (para. 0119, lines 7-9), wherein the end effector includes a staple cartridge channel configured to receive said staple cartridge, an anvil arranged relative to the staple cartridge channel, and a cutting blade that is movable along a longitudinal axis from a proximal end of the end effector toward a distal end of the end effector, wherein at least one of the staple cartridge channel and the anvil is moveable relative to the other, and wherein the anvil includes a staple forming surface facing the staple cartridge channel (see Note 1 below), said staple cartridge system comprising: a cartridge body (the body of 1122 – Fig. 52) comprising a plurality of staple cavities (see Note 2 below); a plurality of staples positioned within said staple cavities (see Note 2 below), wherein said cartridge body defines a proximal end portion (the proximal half of 1122 – Fig. 52); a first layer (1136 on surface 1106 – 52) configured to be arranged relative to a surface of the anvil of the end effector (see Fig. 52, the 1136 on the surface of 1106 is arranged relative to 1126), wherein said first layer comprising a proximal end portion (the proximal half of 1136 on the surface of 1106 – Fig. 52); a second layer (the 1136 on the surface of 1108 – Fig. 51) configured to be arranged relative to said staple cartridge (see Fig. 52, the 1136 on the surface of 1108 is arranged relative to 1122); and a layer applicator (1102 – Fig. 50) configured to attach said first layer to said anvil and said second layer to said staple cartridge (see Fig. 52) via a matrix and engagement features (see Note 3 below). 
Note 1: the language “for use with an end effector of a surgical stapler, wherein the end effector includes a staple cartridge channel configured to receive said staple cartridge, an anvil arranged relative to the staple cartridge channel, and a cutting blade that is movable along a longitudinal axis from a proximal end of the end effector toward a distal end of the end effector, wherein at least one of the staple cartridge channel and the anvil is moveable relative to the other, and wherein the anvil includes a staple forming surface facing the staple cartridge channel” is a recitation of intended use. A recitation of the intended use of the claimed invention or of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or the function, then it meets the claim. In this case, the staple cartridge of Huitema is fully capable of being used with an end effector as recited.
Note 2: Huitema does not expressly disclose staple cavities or a plurality of staples within the cavities. However, in this case, given the disclosure of Huitema in its entirety, it would be clear to one of ordinary skill in the art that the cartridge body of Huitema comprises staple cavities with staples within the cavities, otherwise the invention would not function as intended.
Note 3: the language “configured to attach said first layer to said anvil and said second layer to said staple cartridge via a matrix and engagement features” is a recitation of functional language. In this case, since the layer applicator functions by allowing the anvil and the staple cartridge to clamp onto the first layer and second layer respectively, the layer applicator would also allow the first and second layers to be attached via a matrix and engagement features.

Huitema further discloses:
	Claim 2, said cartridge body (the body of 1122 – Fig. 52) further comprises a staple deck (the upper surface of the body of 1122 – Fig. 52), wherein said staple deck is configured to face the anvil when said staple cartridge is installed in the end effector (see Fig. 52).

	Claim 3, said second layer (the 1136 on the surface of 1108 – Fig. 51) comprises a tissue thickness compensator (1136 is a buttress, para. 0118, lines 1-8, hence it is interpreted to be a tissue thickness compensator).

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not pertain to the new ground of rejection set forth in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/15/2022